The opinion of the Court was prepared by
Weston C. J.
The amount for which judgment should be rendered, and execution issue, upon jail bonds, under the laws of Massachusetts, was regulated by statute. So it is also upon bail bonds, in virtue of the act, regulating bail in civil actions. Stat. of 1821, c. 67. And the stat. 1835, c. 195, for the relief of poor debtors, <§. 8, when the debtor gives bond, upon being arrested or imprisoned on execution, provides expressly for what sum judgment shall be rendered and execution shall issue.
*76The bond in question was taken on mesne process, in virtue of the seventh section of the same statute. It does not provide, upon forfeiture, for what sum the obligors shall be liable to be charged in execution. It is incident to bonds, with penalties, conditioned for the payment of money, or the performance of any other stipulations or agreements, to be subject to chancery, where execution is to issue for what is found to be due, according to equity and good conscience. This is provided for by statute of 1821, c. 50.
We are aware of no exception, unless in certain cases, where the law prescribes a special mode of liquidation. Upon the question raised, the section of the statute of 1835, under which this bond was taken, corresponds exactly in principle with the statute of 1831, p. 520, § 12, and it has been decided, that a bond taken upon mesne process, under the twelfth section of that statute, is subject to chancery. Wilson v. Gillis & al., 15 Maine R. 55.
Cordis & al. v. Sager & als. 14 Maine R. 475, cited for the plaintiff, was debt upon a bond, under the 12th section of the stat. of 1831. It turned altogether upon other points, there brought into controversy. No evidence was adduced to extenuate the damages sustained, nor was it urged, that they ought to be reduced below the amount of the original judgment dgainst the principal. That was prima facie the sum, to which the plaintiffs were there entitled; and it was adjudged accordingly. And so the Judge ruled in the case before us. Exceptions overruled.